IN THE SUPREME COURT OF THE STATE OF NEVADA


GARY LEWIS; AND CHEYENNE                                  No. 83881
NALDER,
                 Appellants,
             vs.                                                 FILED
UNITED AUTOMOBILE INSURANCE
COMPANY,                                                         JAN 1 9 2022
                  Respondent.                                    EUZASETH A. BROWN
                                                              CLERK OF SUPREME COURT
                                                         ev
                                                                         CLERK


                      ORDER DISMISSING APPEAL
            This is an appeal from a district court order on motion to retax
costs. Eighth Judicial District Court, Clark County; Veronica Barisich,
Judge.
            Respondent has filed a motion to dismiss, arguing that the
notices of appeal filed by appellants Gary Lewis and Cheyenne Nalder are
untimely. Lewis and Nalder oppose the motion to dismiss.
            Notice of entry of the order challenged on appeal was served
electronically on October 27, 2021. Accordingly, the last day to file the
notice of appeal in the district court was November 29, 2021. See NRAP
4(a)(1); NRCP 6(a)(1)(C); NRCP 6(a)(4)(A). However, Lewis did not file his
notice of appeal in the district court until November 30, 2021. In his
opposition to the motion to dismiss, counsel for Lewis concedes that the
notice of appeal was untimely, but argues that a totality of circumstances,
including issues related to staffing, the pandemic, and caseload should
excuse the late filing. Unfortunately for Lewis, with limited exceptions not
applicable here, this court may not extend the time to file a notice of appeal.
NRAP 26(b)(1)(A).




                                                                             o ss
                             :471:-'4 •   -    _        70-
                            Nalder filed her notice of appeal in the district court on
                December 13, 2021, pursuant to NRAP 4(a)(2) ("If one party timely files a
                notice of appeal, any other party may file and serve a notice of appeal within
                14 days after the date when the first notice was served . . ."). As previously
                stated, Lewis's notice of appeal is untimely. Thus, Nalder's notice of appeal
                is untimely under both NRAP 4(a)(1) and NRAP 4(a)(2). An untimely notice
                of appeal fails to vest jurisdiction in this court. Healy v. Volkswagenwerk
                Aktiengesellschaft, 103 Nev. 329, 741 P.2d 432 (1987). Accordingly,
                respondent's motion to dismiss is granted, and this court
                            ORDERS this appeal DISMISSED.



                                                                     J.
                                            Hardesty


                                              J.                                       J.
                Stiglich                                   Herndon




                cc:   Hon. Veronica Barisich, District Judge
                      Stephens Law Offices
                      Christensen Law Offices, LLC
                      Lewis Roca Rothgerber Christie LLP/Las Vegas
                      Winner Booze & Zarcone
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A




                               te.41,15-f